UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 9, 2014 MEDBOX, INC. (Exact name of registrant as specified in its charter) Nevada 000-54928 45-3992444 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 8439 West Sunset Blvd., Suite 101 West Hollywood, CA 90069 (Address of principal executive offices) (zip code) (800)-762-1452 (Registrant's telephone number, including area code) Copies to: Darrin Ocasio, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A amends and restates the Current Report on Form 8-K filed by Medbox, Inc. with the Securities and Exchange Commission on April 11, 2014. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 9, 2014, Ned L. Siegel and Matthew Feinstein were elected to the board of directors of Medbox, Inc. (the “Company”). Ambassador Siegel, 62, has served as President of The Siegel Group, Inc. a real estate development, management services and consulting company since September 1977.From October 2007 until January 2009, he served as the United States Ambassador to the Commonwealth of The Bahamas.He received a BA from the University of Connecticut in 1973 andJD from the Dickinson School of Law in 1976.Ambassador Siegel also serves on the board of directors of PositiveID Corp., and HealthWarehouse.com, Inc.Ambassador Siegel's managerial experience and contacts with government agencies qualifies him to serve on the Company's board of directors. Mr. Feinstein, 44, became a consultant to the Company heading the Company’s sales force in June of 2013, and has served as Vice President of the Company since February 1, 2014. Over the last 6 years, he was Operational Supervisor at Redbox where he developed policies and procedures and created performance metrics for employees and kiosks.He was subsequently recruited to become Director of Operations at minuteKEY, a self-service key duplicating kiosk company with more than 2,000 locations nationwide. On April 10, 2014, P. Vincent Mehdizadeh resigned as Chief Operating Officer and director of the Company and was appointed as Senior Strategist and Founder of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDBOX, INC. Dated:April 14, 2014 By: /s/ Dr. Bruce Bednick Name: Dr. Bruce Bednick Title: Chief Executive Officer
